Case: 14-11192    Date Filed: 09/10/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11192
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-00263-GRJ



DANTON WILLIAMS,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 10, 2014)

Before TJOFLAT, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11192    Date Filed: 09/10/2014   Page: 2 of 5


      Danton Williams appeals the district court’s judgment affirming the Social

Security Administration’s denial of his application for supplemental security

income pursuant to 42 U.S.C. § 1383(c)(3). The administrative law judge (“ALJ”)

determined that Williams was not disabled and therefore denied the claim. On

appeal, Williams argues that we must vacate the district court’s judgment on the

ground that substantial evidence does not support the ALJ’s finding that he had

only a mild impairment of concentration, persistence, and pace. We are not

persuaded and accordingly affirm.

      We review the Commissioner’s decision for substantial evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Substantial

evidence is “more than a scintilla” and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion. Id. (quotations omitted).

We will not reweigh the evidence, decide the facts anew, or substitute our

judgment for that of the Commissioner. Id.

      The ALJ must use the following five-step, sequential evaluation process

when determining whether a claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
                                         2
               Case: 14-11192     Date Filed: 09/10/2014    Page: 3 of 5


      can perform given the claimant’s RFC, age, education, and work
      experience.

Id.

      In evaluating a claimant’s mental impairments, the ALJ must make separate

evaluations on a four-point scale regarding how the impairment impacts four

functional areas: activities of daily living; social functioning; concentration,

persistence, or pace; and episodes of decompensation. Moore v. Barnhart, 405

F.3d 1208, 1213 (11th Cir. 2005). The ALJ must then incorporate the results of

this technique into his findings and conclusions. Id. at 1213-14.

      The Listing of Impairments provides that affective disorders are

characterized by “disturbance of mood, accompanied by a full or partial manic or

depressive syndrome.” 20 C.F.R. § 404, Subpt. P, App. 1, Listing 112.04. The

claimant satisfies the level of severity required for affective disorders when the

requirements of both paragraphs A and B are satisfied, or when the requirements in

paragraph C are satisfied. Id. To satisfy paragraph B, the claimant must show at

least two of the following: (1) marked restriction of activities of daily living;

(2) marked difficulties in maintaining social functioning; (3) marked difficulties in

maintaining concentration, persistence, or pace; or (4) repeated episodes of

decompensation, each of extended duration. Id.

      Credibility determinations are within the ALJ’s province. Moore, 405 F.3d

at 1212. Although the opinion of an examining physician is generally entitled to
                                           3
              Case: 14-11192     Date Filed: 09/10/2014   Page: 4 of 5


greater weight than that of a non-examining physician, the ALJ may reject the

opinion of any physician when the evidence supports a contrary conclusion.

Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). When evidence, including

opinion evidence, is inconsistent, the ALJ has no duty to consider it. See 20 C.F.R.

§ 416.920b (providing that, if any record evidence is inconsistent, the ALJ will

take the additional step of weighing the relevant evidence to determine disability).

However, “the more consistent an opinion is with the record as a whole, the more

weight [the ALJ] will give to that opinion.” Id. § 404.1527(c)(4).

      A vocational expert’s (“VE”) expert testimony constitutes substantial

evidence if the ALJ poses a hypothetical question that comprises all of the

claimant’s impairments, including limitations in maintaining concentration,

persistence, and pace. See Winschel, 631 F.3d at 1180-81 (holding that the ALJ

erred in failing to include a hypothetical to the VE that accounted for Winschel’s

moderate limitation in maintaining concentration, persistence, and pace).

      We conclude that substantial evidence supports the ALJ’s finding that

Williams had only mild difficulties with regard to concentration, persistence, or

pace, and Williams’s arguments to the contrary are unconvincing. First, a Global

Assessment of Functioning (“GAF”) score is not dispositive when determining

disability. See 20 C.F.R. § 404, Subpt. P, App. 1, Listing 112.04 (listing

requirements to find a claimant with an affective disorder disabled); see also


                                          4
                 Case: 14-11192         Date Filed: 09/10/2014        Page: 5 of 5


Revised Medical Criteria for Evaluating Mental Disorders and Traumatic Brain

Injury, 65 Fed. Reg. 50746, 50764-65 (Aug. 21, 2000) (the Commissioner noting

that the GAF scale does not have a direct correlation to the severity requirements

in the mental disorders listings). Second, although the physicians at the University

of Florida’s Shands Hospital recommended that Williams be involuntarily

committed pursuant to the Baker Act, 1 that determination has no bearing on the

ALJ’s finding regarding concentration, persistence, or pace—the only issue

Williams raises on appeal. Finally, the ALJ did not err because the hypothetical to

the VE comprised all of Williams’s impairments, including limitations in

maintaining concentration, persistence, and pace. Cf. Winschel, 631 F.3d at

1180-81.

       AFFIRMED.




       1
          Under Florida’s Baker Act, a person may be “placed involuntarily in a treatment facility
if clear and convincing evidence indicates that the person is mentally ill, and, inter alia, there is a
substantial likelihood that, based on recent behavior, the person will inflict serious bodily harm
on himself or another person.” Turner v. Crosby, 339 F.3d 1247, 1256 n.7 (11th Cir. 2003)
(citing Fla. Stat. § 394.467).

                                                  5